DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                        MARSEL PETERSON,
                            Appellant,

                                      v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-1660

                         [September 23, 2020]

   Appeal of order denying rule 3.800 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Bernard I. Bober,
Judge; L.T. Case No. 03-12651CF10B.

  Marsel Peterson, Raiford, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed. See Sims v. State, 286 So. 3d 292 (Fla. 4th DCA 2019).

GROSS, CONNER and FORST, JJ., concur.

                          *           *         *

  Not final until disposition of timely filed motion for rehearing.